Citation Nr: 0805146	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell and squamous 
cell carcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.


FINDING OF FACT

The veteran's skin cancer, including basal cell carcinoma and 
squamous cell carcinoma, was not present during service, did 
not arise within one year of separation, and has not been 
shown by medical evidence to have been caused by any incident 
of service, including herbicide exposure.


CONCLUSION OF LAW

Skin cancer was not incurred or aggravated in service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA has obtained service medical records and assisted the 
veteran in obtaining treatment records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file.  The 
veteran contends that he was given the wrong service medical 
records (SMRs) upon leaving Vietnam.  He has stated that he 
does not know if his records were ever located and that he 
believes they may have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in St. Louis in 
1973.  The Board notes that, following the veteran's initial 
claim for compensation in 1968, the RO requested and obtained 
the veteran's SMRs, including records of his induction and 
separation physical examinations and notes of treatment 
during service.  The SMRs were received in 1968, well before 
the NPRC fire.

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" that 
a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

This standard is not met in the present case because there is 
no indication that the disability may be associated with 
military service.  The disability is not of a type that may 
be presumed to be caused by herbicide exposure.  38 C.F.R. 
§§ 3.307, 3.309.  No medical evidence has suggested a causal 
relationship between the current disability and exposure to 
herbicides, and the veteran has not reported continuous 
symptomatology of skin cancer since the time of his military 
service.  The first occurrence of a possibly malignant skin 
lesion noted in his medical records is in 1986, eighteen 
years after separation.  Therefore, VA was not required to 
conduct an examination.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  


Service Connection for Skin Cancer

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2007).

Service connection for certain chronic diseases, including 
malignant tumors, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active military service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 307, 309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(b)(iii).  When such a veteran contracts 
a disease associated with exposure to herbicides (listed in 
38 C.F.R. § 3.309(e) (2007)) that becomes manifest to a 
compensable degree within the time period specified in 38 
C.F.R. § 3.307(a), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  A veteran who 
contracts a disease not presumed under the regulation to be 
caused by herbicide exposure may still seek to establish 
service connection by offering medical evidence that his 
disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 
(1994).


Background and Analysis

The veteran's SMRs indicate that at his induction physical in 
January 1966, he was found to be disqualified for service 
because of contact dermatitis on his legs and back.  He was 
reexamined in May and September 1966 and cleared for service.  
At the veteran's separation physical in June 1968, it was 
noted that he had "been treated for skin trouble by Dr. 
Robert Morgan" in Oklahoma City and "for reoccurrence at 
various times."  The SMRs also note that the veteran had 
"very minimal acne involving back," in June 1968, and that 
he had either made or requested an appointment with a 
dermatologist.  There is no record of any other diagnoses, 
complaints, or treatments in the SMRs.

The claim file contains treatment records from Dr. Robert 
Morgan, the private dermatologist who treated the veteran 
from 1961 through 1967.  Dr. Morgan's initial report from 
July 1961 contains a diagnosis of "acne conglobata" and 
notes that the patient "has had trouble for months" and 
"at least 9 x-ray treatments."  In a November 2005 
statement, the veteran reported that his requests to see a 
dermatologist in service were repeatedly put off, so he 
visited a private dermatologist before going to Vietnam.  Dr. 
Morgan's record notes that the patient was seen in February 
1967, when "the acne recurred on way overseas."  

The veteran has submitted personal letters he wrote to his 
wife and parents from Vietnam in 1967, in which he mentioned 
having and being treated for rashes and blisters, primarily 
on his hands.  The record also contains a statement from 
Joseph R. Cruz who served with the veteran in Vietnam and 
attests that the veteran had "open blisters on his hands and 
arms and in the groin and crotch areas," and a letter from 
the veteran's wife, stating that when he first returned from 
Vietnam he had "open sores all over his body." 

The veteran filed a claim for compensation for "skin 
disease" in July 1968.  At a VA examination in September 
1968, he was diagnosed with eczematoid dermatitis on the legs 
and acne vulgaris, moderately severe, on the shoulders, upper 
back, and neck.  The claim for compensation was denied 
because the skin disorder was found to exist prior to 
service, and the veteran did not appeal.
The claim file contains a treatment record from Dr. Joe 
Lehman, showing that between December 1986 and August 2001, 
biopsies were performed on several lesions excised from the 
veteran's skin.  A lesion removed from under the veteran's 
left eye in August 2001 was found to be basal cell carcinoma.  
The evidence also includes a statement from Dr. Robert F. 
Bloom diagnosing the veteran's condition as basal cell and 
squamous cell carcinoma in January 1999.  

In July 2002, the veteran sought treatment at a VA Outpatient 
Clinic (VAOPC).  The claim file contains records of the 
veteran's treatment at the VAOPC through July 2004, during 
which time several skin lesions were surgically removed.  The 
veteran was assessed as having basal cell carcinoma, and his 
history of squamous cell carcinoma was noted.  

The veteran contends that he was exposed to herbicides in 
Vietnam and that this exposure is the cause of the basal cell 
and squamous cell carcinoma he has experienced since 1986.  

The veteran's DD-214 establishes that he served as a radio 
operator between September 1966 and July 1968, and that he 
received the Combat Infantrymans Badge (CIB) and a Vietnam 
Service Medal.  That he was exposed to herbicides during 
service in Vietnam is undisputed.  Furthermore, the medical 
evidence establishes that he has recurrent basal cell 
carcinoma and at least one incidence of squamous cell 
carcinoma.  However, there is no basis for finding a causal 
relationship between the veteran's exposure to herbicides in 
Vietnam and his present skin cancer.  The veteran's malignant 
lesions did not manifest within one year of his separation 
from service and so cannot be presumed to have been incurred 
in service.  Skin cancer is not a condition which can be 
presumed to have been caused by herbicide exposure.  

Finally, the veteran has offered no competent medical 
evidence to indicate that his present condition was actually 
caused by exposure to herbicides.  Although the veteran has 
not asserted that his skin cancers began during service, the 
Board acknowledges his receipt of the CIB, which is 
indicative of participation in combat with the enemy.  38 
U.S.C.A. § 1154(b) aids combat veterans by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  Gregory v. Brown, 8 Vet. App. 563 
(1996).  

The veteran is competent to describe the conditions he 
endured in Vietnam and his symptomatology since leaving 
service, and his account of skin rashes and acne is not in 
dispute.  Nonetheless, his personal belief that exposure to 
herbicides in Vietnam caused his present condition is not 
competent medical evidence of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for basal cell and squamous 
cell carcinoma, to include claimed as a result of exposure to 
herbicides, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


